                 Case 3:20-mj-00073-CLB Document 11 Filed 08/04/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PENELOPE J. BRADY
     Assistant United States Attorney
 4   United States Attorney’s Office
     400 South Virginia, Suite 900
 5   Reno, Nevada 89501
     775-784-5438
 6   penelope.brady@usdoj.gov

 7   Representing the United States of America

 8
                             UNITED STATES MAGISTRATE COURT
 9                                 DISTRICT OF NEVADA

10
     United States of America
11
                            Plaintiff,                 Case No. 3:20-MJ-0073-CLB
12          v.
                                                       STIPULATION TO CONTINUE
13   WAKINYAN BLINDMAN,                                PRELIMINARY HEARING DATE

14                          Defendant.

15
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
16
     Trutanich, United States Attorney, and PENELOPE J. BRADY, Assistant United States
17
     Attorney, counsel for the United States of America and Rene L. Valladares, Federal Public
18
     Defender, and CHRISTOPHER FREY, Assistant Federal Public Defender, counsel for
19
     WAKINYAN BLINDMAN, that the preliminary examination under Federal Rules of
20
     Criminal Procedure Rule 5.1 currently set for August 12, 2020, at 2:00 p.m., be continued
21
     until August 13, 2020, at 2:00 p.m.
22
            The Stipulation to continue is entered into for the following reasons:
23
            1.       The defendant’s initial appearance on the criminal complaint in this case was
24


                                                   1
                 Case 3:20-mj-00073-CLB Document 11 Filed 08/04/20 Page 2 of 2



 1   July 31, 2020. ECF No. 4.

 2          2.       The Court ordered the defendant detained pending trial. ECF. No. 9.

 3          3.       Since the defendant is in custody, the government has fourteen days from the

 4   date of the defendant’s initial appearance to conduct a preliminary examination unless the

 5   defendant is indicted. Fed. R. Crim. P. 5.1.

 6          4.       The current date for preliminary hearing, August 12, 2020, is two days prior to

 7   the fourteen day deadline set forth in Fed. R. Crim. P. 5.1.

 8          5.       To avoid an unnecessary court appearance, both parties request that the Court

 9   vacate the August 12, 2020 date for a preliminary examination and continue the matter to

10   August 13, 2020 at 2:00 p.m.

11          6.       Counsel for the defendant informs the undersigned that the defendant does not

12   oppose the continuance.

13

14   Dated this 3rd day of August, 2020.

15          NICHOLAS A. TRUTANICH                               RENE L. VALLADARES
            United States Attorney                              Federal Public Defender
16
     By: __/s/ Penelope J. Brady _______                By: _/s/ Christopher Frey       ______
17          PENELOPE J. BRADY                                 CHRISTOPHER FREY
            Assistant United States Attorney                  Assistant Federal Public Defender
18

19                                               IT IS SO ORDERED.

20                                               ____________________________________
                                                 WILLIAM G. COBB
21                                               UNITED STATES MAGISTRATE JUDGE

22
                                                         August 4, 2020
                                                 DATED: _________________________
23

24


                                                    2
